Citation Nr: 0433570	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to increased (compensable) rating for 
hemorrhoids.  

2.  Entitlement to increased rating for gastritis with hiatal 
hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1985 to May 
1996.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which denied the above claims.  In a January 2003 
rating decision, the RO granted an increase from 0 percent to 
10 percent for gastritis with hiatal hernia.  


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are currently 
manifested by rectal bleeding; rectal pain and itching; 
palpable internal hemorrhoids and multiple external skin 
tags; without thrombosis or fissures.  

2.  The veteran's service-connected gastritis with hiatal 
hernia is currently manifested by occasional night time 
heartburn; occasional regurgitation; and mild diffuse 
tenderness in the epigastric region.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service-connected hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.114, Diagnostic Code 7336 (2004).  

2.  The criteria for an increased rating for the veteran's 
service-connected gastritis with hiatal hernia, currently 
evaluated as 10 percent disabling, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.7, 4.114, Diagnostic Codes 7307, 7346 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

While in service in January 1996, the veteran was seen with 
complaints of recurrent stomach pain primarily after small 
meals.  Gastritis and prolonged emptying time of stomach were 
noted.  An examination showed active abdominal sounds and 
positive pain upon palpation of upper quadrant.  Negative 
deformity and negative mass were noted.  

An upper gastrointestinal (UGI) series completed in January 
1996 noted the scout film of the abdomen appeared 
unremarkable.  A small, sliding-type hiatal hernia was 
demonstrated with no evidence of a significant amount of 
gastroesophageal reflux or reflux esophagitis seen.  Gastric 
emptying time seemed to be significantly delayed.  Acute 
gastritis in the gastric body area was suspected.  

Also while in service, the veteran was seen in March 1996 
reporting hemorrhoids for approximately one year, with 
occasional bleeding.  

In an August 1996 rating decision, the veteran was granted 
service connection for gastritis with hiatal hernia and for 
hemorrhoids, both with a noncompensable rating.  In September 
2001, the veteran filed claims for increased rating for both 
disabilities.  

Evidence obtained in conjunction with the veteran's claims 
for an increase included an August 2000 endoscopy as part of 
his VA outpatient treatment showing the esophagus was grossly 
normal in appearance.  No evidence of hiatal hernia was 
found.  There was mild evidence of gastritis in the antrum.  
At that time, the veteran gave a long history of upper 
abdominal pain and bilateral subcostal dull pain, not 
particularly related to eating.  The veteran stated that he 
got bloated and had rare symptoms of indigestion.  

VA outpatient records dated in May 2001 showed that the 
veteran denied any nausea, vomiting, or bowel changes.  He 
complained of bright red blood per rectum for two years and 
concurrent rectal pain and itching, occurring every month.  
The sphincter had fleshy-colored, 5 millimeter (mm) masses.  
There was no tenderness or bleeding noted, and no internal 
masses palpable.  Stool was guaiac positive.  External 
hemorrhoids were diagnosed.  

In September 2001, the veteran was seen at the Providence 
Alaska Medical Center.  Result of an endoscopy by Brian 
Sweeney, M.D., found Savary-Miller Grade I reflux esophagitis 
with bleeding, and a single localized erosion with non-
bleeding in the gastric antrum.  A colonoscopy showed a 
normal ileum.  Rectal tags were seen.

In May 2002, the veteran was seen by Jeffrey Wilt, M.D., at 
the Family Practice Center, complaining of, among other 
things, abdominal pain and rectal bleeding.  He said that he 
had bleeding on most days and that the hemorrhoids were often 
painful.  He also reported that the abdominal pain was in the 
epigastrium and "comes and goes."  A rectal examination 
noted multiple external skin tags.  There were no thrombosed, 
external hemorrhoids visible.  An abdominal examination 
showed mild tenderness in the epigastrium area.  Otherwise, 
the abdomen was nontender and nondistended.  Stool was guaiac 
negative.  Pertinent diagnoses included history of gastritis 
and rectal bleeding, suspected as due to internal 
hemorrhoids.

In June 2002, the veteran was given a VA medical examination.  
He complained of rectal bleeding one to three times a month.  
He also complained of reflux and heartburn, occurring 
primarily with exacerbations of gastritis.  These 
exacerbations occurred on average one to three times a month.  
The examiner noted that palpation elicited moderate 
discomfort over the epigastrium and over the lower margin of 
the upper left quadrant.  The veteran was negative for 
rebound or referred tenderness and for Murphy's sign over the 
hepatic edge.  There was no organomegaly noted, and no masses 
were felt with palpation.  A digital rectal examination was 
also performed.  Some internal hemorrhoids were palpated but 
not seen.  There was a confluent hemorrhoid that appeared at 
"about the three o'clock position with a small amount of 
blood and fecal leakage visualized pre-digital exam."  
Chronic gastritis, not well controlled, and internal and 
external hemorrhoids were diagnosed.  

The evidence of record also contains a report dated in June 
2002 from Adam Greathouse, D.O., for complaints of rectal 
bleeding and discomfort.  A rectal inspection noted external 
hemorrhoids with hemorrhoid tags present.  No masses were 
noted.  Anoscopy showed external hemorrhoids in the right 
posterolateral, right anterolateral, and left lateral 
positions, as well as internal hemorrhoids.  No thrombi were 
identified.  Laser hemorrhoidectomy was performed.  

VA treatment records dated in July 2002 showed that the 
veteran complained of abdominal discomfort.  He denied 
nausea, diarrhea, or hematochezia.  Examination showed mild 
diffuse tenderness in the epigastric region.  

At a VA examination in September 2002, the veteran reported 
marked improvement since the laser hemorrhoidectomy was 
performed by Dr. Greathouse, although he noted some staining 
and some pain on defecation.  During the rectal examination, 
the examiner noted "hemorrhoidal tags at 11, 2, and 4 
[o'clock positions]."  There were no fissures present.  
Rectal tone was normal.  During the abdominal examination, 
the veteran reported occasional regurgitation but denied 
hematemesis or melena, and reported that he had never been 
treated for anemia.  He also reported occasionally waking in 
the night with heartburn, which was not severe enough to 
require using over the counter medication.  His testing 
indicated "basically [] Hematest negative stools."  There 
was no undue tenderness and bowel tones were normal.  The 
veteran was sent for a complete blood count to rule out 
anemia.  A new esophagogastroduodenoscopy (EGD) was not 
deemed necessary due to the veteran's having minimal symptoms 
and having no past history of anemia with complete blood 
count.  The veteran was diagnosed with hemorrhoids, minimally 
symptomatic, and esophagitis with gastric erosion.

A VA treatment record dated in September 2002 noted the 
veteran's complaints of an acid-reflux sensation in the chest 
two to three times a week.  He reported fewer problems with 
hemorrhoids.  There was diffuse tenderness in the epigastric 
region.  

In December 2002, the veteran complained of abdominal pain.  
He described a feeling of hunger after eating, with some 
aching/cramping pain.  He also reported occasional nausea, 
but no emesis.  He also denied any hematochezia, but had a 
feeling of bloating and cramping.  The abdomen was soft and 
non-tender.


II.  Legal analysis

A.  Duty to notify and assist

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in December 2001 and February 2002.  
The veteran was told of the requirements to successfully 
establish an increased rating, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claims to the RO.  The content and 
timing of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records identified by the veteran.  The veteran has 
not indicated the existence of additional, relevant records 
that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran has been provided with VA 
medical examinations in June 2002 and September 2002.  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  


B.  Entitlement to a compensable rating for hemorrhoids

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  However, where an increased 
rating is at issue, as in this case, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Evaluation of hemorrhoids is governed by 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2004).  Under Diagnostic Code 7336, a 
noncompensable rating is provided for mild or moderate 
symptoms.  A 10 percent rating requires hemorrhoids that are 
"large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences."  The highest 
rating, 20 percent, requires hemorrhoids with "persistent 
bleeding and with secondary anemia, or with fissures."  The 
rating criteria are the same for both internal and external 
hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Nothing in the veteran's medical records, including two VA 
examinations and his records from private physicians, shows 
that that criteria for a compensable evaluation are met.  
Rather, his symptoms are consistent with a noncompensable 
evaluation.  

For example, in May 2002 Dr. Wilt noted multiple external 
skin tags, but found "no thrombosed external hemorrhoids."  
A rectal inspection and anoscopy by Dr. Greathouse in June 
2002 noted external hemorrhoids in the right posterolateral, 
right anterolateral, and left lateral positions, as well as 
internal hemorrhoids.  However, no masses were noted and no 
thrombi were identified.  A September 2002 VA examination 
showed only minimally symptomatic hemorrhoids.  Hemorrhoidal 
tags were noted at eleven, two, and four o'clock positions.  
There have been no findings of fissures or anemia.  
Accordingly, a compensable rating is not warranted under 
Diagnostic Code 7336.  

In reaching this determination, the Board has carefully 
considered the veteran's contentions and the application of 
the benefit-of-the-doubt rule.  However, the preponderance of 
the evidence is against the assignment of a compensable 
evaluation for service-connected hemorrhoids.  38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2004). 


C.  Entitlement to an increased rating for gastritis with 
hiatal hernia

The veteran's gastritis with hiatal hernia is properly 
evaluated under Diagnostic Code 7307 for hypertrophic 
gastritis, as identified by gastroscope, and Diagnostic Code 
7346 for hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Codes 
7307, 7346 (2004).    

Under Diagnostic Code 7307, a 10 percent rating is warranted 
for chronic gastritis with small nodular lesions.  A 30 
percent rating is warranted for chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms.  A 60 
percent rating is warranted for chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.  

Under Diagnostic Code 7346, symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health, warrant a 60 percent rating.  
Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, warrants a 30 percent rating.  When there are two or 
more symptoms of the 30 percent evaluation of less severity, 
a 10 percent rating is warranted.

With respect to Diagnostic Code 7307, although the veteran 
does have symptoms of chronic gastritis, there have been no 
findings of multiple small eroded or ulcerated areas.  To the 
contrary, an August 2000 endoscopy showed that the esophagus 
was grossly normal in appearance with only mild evidence of 
gastritis in the antrum.  An endoscopy in September 2001 
noted only Grade I reflux esophagitis with bleeding and a 
single localized erosion with non-bleeding in the gastric 
antrum.  Lastly, upon VA examination in September 2002, it 
was determined that a new EGD was not necessary due to the 
veteran's minimal symptoms.  Accordingly, a rating in excess 
of 10 percent is not warranted under Diagnostic Code 7307.  

The criteria for a rating in excess of 10 percent under 
Diagnostic Code 7346 are also not met.  Although the veteran 
complained of recurrent epigastric distress, pyrosis, and 
regurgitation, there is no evidence suggesting that he 
suffers from dysphagia.  Nor does the record indicate a 
considerable impairment of the veteran's health.  For 
example, during VA examination in September 2002, he reported 
occasionally waking in the night with heartburn, but said 
that it was not severe enough to require using over the 
counter medication.  More importantly, the examiner stated 
that the veteran had only minimal symptoms.  This finding is 
supported by diagnostic testing, which has shown only mild 
evidence of gastritis, no evidence of hiatal hernia, and 
Grade I reflux esophagitis.

Accordingly, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for service-
connected gastritis with hiatal hernia.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  There is no basis for 
awarding a rating in excess of 10 percent under the 
applicable rating criteria.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7307, 7346 (2004).  


ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.  

Entitlement to increased rating for gastritis with hiatal 
hernia, currently evaluated as 10 percent disabling, is 
denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



